Senators Lott, Barlow, Van Schoonhoven and Porter delivered written opinions in favor of affirming the judgment of the supreme court, concurring in the views contained in the opinion delivered by Chief Justice Bronson, (1 Denio, 66.)
Upon the question being put, “ Shall this judgment be reversed ?” all the members of the court who heard the argument of the cause voted for affirmance, viz.: The President, and Senators Backus, Barlow, Burnham, Emmons, Jones, Lester, Lott, Porter, Sanford, Sedgwick, J. B. Smith, S. Smith, Talcott, Van Schoonhoven, Wheeler—16.
Judgment affirmed.